DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Acknowledgment is made to applicant’s amendment of claims 1, 2, 4, 5, 8, 12, 13 and 14.

Claim Rejections - 35 USC § 112
Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With regards to claim 1, the claim establishes at least one cavity in each plate in which the cavity enables a material from an extruder to be channeled towards an outlet hole.  The claim has been amended to refer to “the transfer channels” without proper antecedent basis.  It is unclear if “the transfer channels” are equivalent to the “at least one cavity” of the plates.
With regards to claim 4, the claim establishes that the cavities form transfer channels; however, claim 1 has already established transfer channels.  It is unclear if the transfer channels of claim 4 are the same transfer channels recited in claim 1.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claim(s) 1-8, 10, 12-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Watanabe et al. (JP 2000-117813 A, Machine Translation provided).
With regards to claim 1, Watanabe teaches an installation for producing a profiled band (Fig. 11, Fig. 13) comprising at least two extruders (Ma, Mb, Mc, Fig. 1) which supply material to an extrusion head (3, Fig. 1).  With regards to the limitation in the preamble that the band is based on several mixtures of elastomers of a different composition, this limitation represents an intended use of the installation.  The extruders of Watanabe are taught to be capable of 
Watanabe teaches that the extrusion head comprises an assembly of at least two plates (9 or 7, Fig. 1, Fig. 6) arranged side by side.  Watanabe teaches that each plate (Fig. 3, Fig. 6) comprises at least one cavity (openings such as 22a-c) which enable extrusion material to be channeled towards an outlet hole (24) (¶ 0024).  
Watanabe teaches that the plates are arranged side by side and extend in three-dimensions including directions transverse relative to the output direction of the mixture flows of the extruders.  For example in Fig. 1 the direction of material from the outlet hole (24) is vertically downwards and plates (9) are arranged horizontally which is transverse to the vertical axis.  Additionally, plates (7) are arranged side by side and have a dimension extending in the axis that moves into and extrudes out from the page.  These plates are also interpreted as being arranged in a direction transverse to the vertical axis.  The plates have major dimensions that extend into and out of the page.  From a given end of the plate the plate extends in a direction towards the outlet hole and on towards the opposite end of the plate.  The plates of Watanabe have cavities (interpreted to read upon transfer channels” that extend in a direction perpendicular to the longitudinal axis of the extruder as the longitudinal axis of the extruder is seen in Fig. 1 from left to right and the cavities of plates (7) and (9) have a dimension that extends into and out of the page.
With regards to claim 2, the outlet holes of extruders (Ma, Mb) are interpreted as the aperture of passages within block 3 that abut the plates (7) and thus communicate directly with plates 7 without changing outlet cross-section or direction prior to entering the plates.
With regards to claim 3, Watanabe teaches plates (7) and (9) are planar and mutually parallel (Fig. 3, Fig. 6).
With regards to claim 4, Watanabe teaches that the plate cavities form transfer channels that extend along all three axes of the plates as the cavities are three-dimensional and are interpreted as including a direction parallel with a major plane of the plates.  The transfer channels formed by the plates are three-dimensional cavities and thus extend in directions perpendicular to the longitudinal axis of at least one extruder seen in Fig. 1.  For example the transfer channel of plates (9) extends in a direction into and out of the page which is perpendicular to the longitudinal axis of the extruders which is interpreted in Fig. 1 as being from left to right along a horizontal axis for at least extruder (Mc).
With regards to claim 5, Watanabe teaches that plates (7) comprise a through hole which enables the outlet hole of extruders (Ma, Mb) to communicate with the cavities of the other of plate (7) as well as that of plates (9) which are adjacent to them.
With regards to claims 6 and 7, Watanabe teaches that the plates are changeable and held on common support (2) that forms an interchangeable extrusion head connected directly to the outlet holes (passages within block 3) of the extruders (Fig. 1, ¶ 0025-0028).
With regards to claim 8, Watanabe teaches that the head (2) can be translated out of the support (3) for changing components (Fig. 2) (¶ 0025-0028).
With regards to claim 10, Watanabe teaches that extruders are arranged on both sides of the head (Fig. 1).
With regards to claim 12, Watanabe teaches a method for producing a profiled band comprising compositions from a plurality of rubber extruders with different kinds of rubber (¶ 0007-0010) comprising selecting a set of at least two plates (7) or (9) which are arranged side by side (Fig. 1) with each plate having at least one cavity such as openings 22a-c which enable a mixture from a dedicated extruder such as (Ma) to be channeled towards an outlet hole (24).  
Watanabe teaches that the plates are arranged side by side and extend in three-dimensions including directions transverse relative to the output direction of the mixture flows of the extruders.  For example in Fig. 1 the direction of material from the outlet hole (24) is vertically downwards and plates (9) are arranged horizontally which is transverse to the vertical axis.  Additionally, plates (7) are arranged side by side and have a dimension extending in the axis that moves into and extrudes out from the page.  These plates are also interpreted as being arranged in a direction transverse to the vertical axis.  The plates of Watanabe have major dimensions that extend into and out of the page as seen in the Figures.  These dimensions are substantially transverse relative to an output direction of the mixture flow of an extruder within the extruder head as the extruders seen in Fig. 1 output their mixture in line with their longitudinal axis and into the extrusion head.
With regards to claim 13, the outlet holes of extruders (Ma, Mb) are interpreted as the aperture of passages within block 3 that abut the plates (7) and thus communicate directly with plates 7 without changing outlet cross-section or direction prior to entering the plates.
With regards to claim 14, Watanabe teaches that plates (7) comprise a through hole which enables the outlet hole of extruders (Ma, Mb) to communicate with the cavities of the other of plate (7) as well as that of plates (9) which are adjacent to them.
With regards to claim 15, Watanabe teaches switching the plates or changing the performer set from a first extrusion head to a second extrusion head with a different configuration and by needing to only change the formers (9) minimize the change in equipment (¶ 0026).

Claim(s) 1-7, 9 and 10 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Reineke (Pub No 2018/0147769).
With regards to claim 1, Reineke teaches an installation (Fig. 1) for producing a profiled band (tyre strip) based upon the feed of a plurality of extruders which is interpreted to read upon being capable of different compositions.  Reineke teaches an extrusion head comprising an assembly of at least two plates (distributor plates, Fig. 3) which are side by side in which each plate comprises at least one cavity that enables a mixture from an extruder to be channeled towards an outlet hole (26).  Reineke teaches that the plates are arranged such that they stand vertically within head housing (20) relative to the 
With regards to claim 2, Reineke teaches that the outlet hole of an extruder (interpreted as feed opening 38.1) communicates directly with the first distributor plate as it is directly abutting the distributor plate and thus does not change the direction or cross-section.  Feed openings 38.1 are interpreted as the extruder outlet hole as the screw of the extruder can pass through the head housing (claim 26).
With regards to claim 3, Reineke teaches that the plates are planar and mutually parallel (Fig. 3).
With regards to claim 4, Reineke teaches in Fig. 5 that the cavity forms a transfer channel that has a dimension parallel with the major plane of the plate 
With regards to claim 5, Reineke teaches that the plates contain through holes that allow the outlet holes of extruders to communicate with cavities of adjacent plates (Fig. 3-6).
With regards to claim 6, Reineke teaches that the plates are removable (¶ 0031) and held in a common support (20) (Fig. 1).
With regards to claim 7, Reineke teaches that the plates and support form an interchangeable extrusion head that is connected directly to the outlet holes of extruders (Fig. 1).
With regards to claim 9, this claim invokes 112f through use of the term “means for rapidly fixing the extrusion head to the support”.  Applicant’s specification recites that “rapid fixing means” are fixing clamps (98) seen in Fig. 3-6 with articulated levers arranged between each lateral edge of the front wall of the extrusion head moving into engagement with hooks (97) fixed to the lateral walls of the support.  As such the limitation is interpreted as limited to the structure recited in the specification or equivalents thereof.  Reineke teaches fixing device (34) for simple mechanical fastening (¶ 0051) of extrusion head (plates) to the support that eliminates pivoting movements (¶ 0031) and is interpreted to read upon equivalents thereof.
With regards to claim 10, Reineke teaches that extruders are arranged on both sides of the convex back side of the extrusion head (Fig. 1).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Watanabe et al. (JP 2000-117813 A, Machine Translation provided) as applied to claim 7 above, and further in view of Reineke (Pub No 2018/0147769).
With regards to claim 9, this claim invokes 112f through use of the term “means for rapidly fixing the extrusion head to the support”.  Applicant’s specification recites that “rapid fixing means” are fixing clamps (98) seen in Fig. 3-6 with articulated levers arranged between each lateral edge of the front wall of the extrusion head moving into engagement with hooks (97) fixed to the lateral walls of the support.  As such the limitation is interpreted as limited to the structure recited in the specification or equivalents thereof.  Watanabe does not teach a specific means for securing the head (2) to support (3) prompting one of ordinary skill to look to related art for securing means.
Reineke teaches a similar apparatus for forming a profiled band (tyre strip) comprising a plurality of extruders which feed material through a plurality of plates to an outlet (Fig. 1).  Reineke teaches an advantageous securement means for attached the interchangeable distribution means to a support (18) through the use of fixing device (34) for simple mechanical fastening (¶ 0051) that eliminates pivoting movements (¶ 0031).  It would have been obvious to one of ordinary skill to utilize the simple fastening means of Reineke for the head of Watanabe as both relate to profiled band extrusion distribution heads presenting a reasonable expectation of success, and Watanabe is silent regarding fastening means prompting one of ordinary skill to look to related art.  The fastening means of Reineke is interpreted to read upon equivalents thereof regarding applicant’s structure.

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Watanabe et al. (JP 2000-117813 A, Machine Translation provided) as applied to claim 1 above.
With regards to claim 11, Watanabe teaches that the invention is not limited to 3 extruders (¶ 0028) and may be changed into various structures.  Watanabe acknowledges that the prior art teaches the use of four extruders in pairs on opposing sides (Fig. 12) and as such would have been obvious to one of ordinary skill in the art at the time the invention was made following the suggestion of Watanabe to include various structures other than three extruders.  Watanabe teaches four plates (pairs 7 and 9) each provided with transfer channels for the mixture towards the die.

Response to Arguments
Applicant's arguments filed 08/25/2021 have been fully considered but they are not persuasive.	
With regards to applicant’s argument that Watanabe does not teach that the plate has a major dimension which extends substantially transversely to the output direction of one of the extruders and towards the outlet hole, this argument is not persuasive.  Applicant notes that the major directions of both plates (7, 9) extend into and out of the page and that the outlet hole is located at the bottom of the extruder head.  Applicant then argues that for this reason Watanabe falls short of amended claim 1.  Applicant’s claim must be given a broadest reasonable interpretation. The major dimension of the plate is the 
With regards to applicant’s argument that Watanabe does not teach that a major dimension of the plate extends substantially transversely to the output direction of one of the extruders, this argument is not persuasive.  As noted above applicant recognizes that the major dimension of the plate of Watanabe extends into and out of the page.  It is clear from Fig. 1 of Watanabe that any of the three extruders have an output direction in line with their longitudinal axis or from left to right or right to left in the plane of the page.  The major dimension of the plate of Watanabe is thus arranged transverse to the output direction of any of the extruders.  Applicant’s argument is therefore not persuasive.
With regards to applicant’s argument that Reineke does not teach that the major dimensions of the plates extend substantially transverse relative to an output direction of the associated one of the extruders and towards the outlet hole, this argument is not persuasive.  As acknowledged by applicant the major dimension of the plate of Reineke extends generally left and right, and as seen in Fig. 1 the outlet hole is in the center of the device.  The claims must be given their broadest reasonable interpretation, and the major dimension of a given plate of Reineke is interpreted to extend from one end towards the outlet hold and then on to the other end of the plate.  Applicant’s argument is therefore not persuasive.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GALEN H HAUTH whose telephone number is (571)270-5516. The examiner can normally be reached Monday-Friday 9:30 AM to 6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 5712721176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GALEN H HAUTH/Primary Examiner, Art Unit 1742